DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting

Applicant is advised that should Claim 4 be found allowable, Claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, and should Claim 5 be found allowable, Claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is noted that Claim 13 recites a dependency from Claim 1.  For the purposes of evaluating prior art with respect to patentability, and based on the location of Claims 13-17 following independent Claim 12, the Examiner has provided an additional rejection treating Claims 13-17 as being dependent upon Claim 12.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the one or more post-processing cores are configured via a software development kit to implement generation of the first modified data”.  However, Claim 6, from which Claim 10 depends, recites the limitation “the one or more post-processing cores when in operation receive the second transmitted data and generate second modified data based upon the second transmitted data”.  Furthermore, Claim 1, from which Claim 10 also depends, recites the limitation “the one or more preprocessing cores when in operation receive the transmitted data and generate first modified data based upon the transmitted data”.  It is unclear as to how the post-processing cores can be configured to implement the generation of the first modified data, as the first modified data is generated by the preprocessing cores.

Claim 15 recites the limitation "the DMA engine" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that Claim 15, through its dependency on Claim 13, recites a dependency from Claim 1.  For the purposes of evaluating prior art with respect to patentability, and based on the location of Claims 13-17 following independent Claim 12 and that Claim 12 provides antecedent basis for the limitation, the Examiner has provided an additional rejection treating Claims 13-17 as being dependent upon Claim 12.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11, 13-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2017/0363711 to Rao et al. (“Rao”).

In reference to Claim 1, Rao discloses a device, comprising: a first interface circuit that when in operation receives data and generates transmitted data based on the data (See Figure 2 Numbers 203 and 217 and Paragraphs 22 and 24-25); one or more preprocessing cores coupled to the first interface circuit, wherein the one or more preprocessing cores when in operation receive the transmitted data and generate first modified data based upon the transmitted data (See Figure 2 Number 211 and Paragraphs 26-27); and a second interface circuit coupled to the one or more preprocessing cores, wherein the second interface circuit when in operation receives the first modified data for transmission (See Figure 2 Number 212 and Paragraph 28).

In reference to Claim 2, Rao discloses the limitations as applied to Claim 1 above.  Rao further discloses that the one or more preprocessing cores when in operation generate the first modified data by compressing, organizing, sorting, merging, deleting, modifying, inserting, segmenting, or filtering the transmitted data (See Paragraphs 26-27).


In reference to Claim 4, Rao discloses the limitations as applied to Claim 1 above.  Rao further discloses that the second interface circuit translates the first modified data for transmission from a first format into a second format (See Figure 2 Number 212B and Paragraph 28).

In reference to Claim 5, Rao discloses the limitations as applied to Claim 4 above.  Rao further discloses that the second interface circuit when in operation receives second data and generates second transmitted data based on the second data (See Figure 2 Number 212a and Paragraph 28).


In reference to Claim 6, Rao discloses the limitations as applied to Claim 5 above.  Rao further discloses one or more post-processing cores coupled to the second interface circuit, wherein the one or more post-processing cores when in operation receive the second transmitted data and generate second modified data based upon the second transmitted data (See Figure 2 Number 213 and Paragraphs 28-30).

In reference to Claim 7, Rao discloses the limitations as applied to Claim 6 above.  Rao further discloses that the first interface circuit when in operation receives the second modified data for transmission (See Paragraphs 24 and 29).

In reference to Claim 8, Rao discloses the limitations as applied to Claim 7 above.  Rao further discloses that the first interface circuit translates the second modified data for transmission from the second format into the first format (See Paragraphs 24 and 29).


In reference to Claim 9, Rao discloses the limitations as applied to Claim 6 above.  Rao further discloses that the one or more post-processing cores when in operation generate the second modified data by compressing, organizing, sorting, merging, deleting, modifying, inserting, segmenting, or filtering the second transmitted data (See Paragraph 28).

In reference to Claim 11, Rao discloses the limitations as applied to Claim 6 above.  Rao further discloses that the first interface circuit comprises a transceiver that receives and transmits signals according to a first protocol (See Paragraph 24), wherein the second interface circuit comprises a second transceiver that receives and transmits second signals according to a second protocol that differs from the first protocol (See Paragraph 28).

In reference to Claim 13, Rao discloses the limitations as applied to Claim 1 above.  Rao further discloses that the second interface circuit translates the first modified data from a first format into a second format prior to transmission (See Figure 2 Number 212B and Paragraph 28).

In reference to Claim 14, Rao discloses the limitations as applied to Claim 13 above.  Rao further discloses that the second interface circuit when in operation receives second data and generates second transmitted data based on the second data (See Figure 2 Number 212a and Paragraph 28).

In reference to Claim 18, Rao discloses a method, comprising: receiving first data at a first interface of an integrated device (See Figure 2 Numbers 203 and 217 and Paragraphs 22 and 24-25); performing one or more preprocessing functions on the first data to generate preprocessed data using one or more preprocessing cores of the integrated device (See Figure 2 Number 211 and Paragraphs 26-27); translating the preprocessed data from a first format to a second format as translated data (See Figure 2 Number 212 and Paragraph 28); and transmitting the translated data from a second interface of the integrated device (See Figure 2 Number 212 and Paragraph 28).

In reference to Claim 19, Rao discloses the limitations as applied to Claim 18 above.  Rao further discloses receiving second data at the second interface of the integrated device (See Figure 2 Number 212a and Paragraph 28); performing one or more post-processing functions on the second data to generate post-processed data using one or more post-processing cores of the integrated circuit device (See Figure 2 Number 213 and Paragraphs 28-30); translating the post-processed data from the second format to the first format as second translated data (See Paragraphs 24 and 29); and transmitting the second translated data from the first interface of the integrated device (See Paragraphs 24 and 29).


Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2013/0132634 to Liu et al. (“Liu”).

In reference to Claim 12, Liu discloses a device, comprising: a first interface circuit that when in operation receives data and generates transmitted data based on the data (See Figure 2 Number 12’ and Paragraphs 21, 24, and 32-36); a direct memory access (DMA) engine coupled to the first interface circuit, wherein the DMA engine when in operation receives the transmitted data and outputs first modified data based upon the transmitted data (See Figure 2 Number 11 and Paragraphs 23 and 36); and a second interface circuit coupled to the DMA engine, wherein the second interface circuit when in operation receives the first modified data from the DMA engine for transmission (See Figure 2 Number 12’’ and Paragraphs 21, 24, and 37).

In reference to Claim 13, Liu discloses the limitations as applied to Claim 12 above.  Liu further discloses that the second interface circuit translates the first modified data from a first format into a second format prior to transmission (See Paragraphs 21 and 25).

In reference to Claim 14, Liu discloses the limitations as applied to Claim 13 above.  Liu further discloses that the second interface circuit when in operation receives second data and generates second transmitted data based on the second data (See Figure 2 Number 12’’ and Paragraphs 21, 24, and 32-36 [data transfer from network connected to 12’’ to network connected to 12’]).

In reference to Claim 15, Liu discloses the limitations as applied to Claim 14 above.  Liu further discloses that the DMA engine when in operation receives the second transmitted data and outputs second modified data based upon the second transmitted data (Paragraphs 23 and 36).

In reference to Claim 16, Liu discloses the limitations as applied to Claim 15 above.  Liu further discloses that the first interface circuit when in operation receives the second modified data for transmission (See Figure 2 Number 12’ and Paragraphs 21, 24, and 37).

In reference to Claim 17, Liu discloses the limitations as applied to Claim 16 above.  Liu further discloses that the first interface circuit translates the second modified data from the second format into the first format prior to transmission (See Paragraphs 21 and 25).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to Claims 1, 6, and 19 above, and further in view of “Keep Calm and Customize a DSP – Hexagon SDK 1.0 Launches” by Qualcomm (“Qualcomm”).

In reference to Claim 3, Rao discloses the limitations as applied to Claim 1 above.  Rao is silent as to how the one or more post-processing cores are configured, and does not explicitly disclose that the one or more preprocessing cores are configured via a software development kit to implement generation of the first modified data.  Qualcomm discloses the use of a software development kit for configuring computing elements, such as post-processing cores (See Page 3 Paragraph 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Rao using the software development kit of Qualcomm to configure the one or more preprocessing cores, resulting in the invention of Claim 3, because Rao is silent as to how the one or more preprocessing cores are configured, and the simple substitution of the software development kit of Qualcomm to configure the one or more preprocessing cores of Rao would have yielded the predictable result of providing a simple and easy to use way for a user to customize the preprocessing cores (See Page 3 Paragraphs 1 and 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’ of Qualcomm).


In reference to Claim 10, Rao discloses the limitations as applied to Claim 6 above.  Rao is silent as to how the one or more post-processing cores are configured, and does not explicitly disclose that the one or more post-processing cores are configured via a software development kit to implement generation of the first modified data.  Qualcomm discloses the use of a software development kit for configuring computing elements, such as post-processing cores (See Page 3 Paragraph 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Rao using the software development kit of Qualcomm to configure the one or more post-processing cores, resulting in the invention of Claim 10, because Rao is silent as to how the one or more post-processing cores are configured, and the simple substitution of the software development kit of Qualcomm to configure the one or more post-processing cores of Rao would have yielded the predictable result of providing a simple and easy to use way for a user to customize the post-processing cores (See Page 3 Paragraphs 1 and 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’ of Qualcomm).

In reference to Claim 20, Rao discloses the limitations as applied to Claim 19 above.  Rao is silent as to how the one or more preprocessing cores or the one or more post-processing cores are configured, and does not explicitly disclose configuring the one or more preprocessing cores or the one or more post-processing cores via a software development kit.  Qualcomm discloses the use of a software development kit for configuring computing elements, such as post-processing cores (See Page 3 Paragraph 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Rao using the software development kit of Qualcomm to configure the one or more preprocessing cores or the one or more post-processing cores, resulting in the invention of Claim 20 because Rao is silent as to how the one or more preprocessing cores or the one or more post-processing cores are configured, and the simple substitution of the software development kit of Qualcomm to configure the one or more preprocessing cores or the one or more post-processing cores of Rao would have yielded the predictable result of providing a simple and easy to use way for a user to customize the post-processing cores (See Page 3 Paragraphs 1 and 3 and Page 4 Section ‘What’s inside the SDK and what can I do with it?’ of Qualcomm).

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186